                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION

 JENNIFER R. LARKIN, individually and on
 behalf of all those similarly situated,

                               Plaintiff,

                       vs.                               Case No. 1:18-cv-00496-WCG

 FINANCE SYSTEM OF GREEN BAY, INC.
 and JOHN DOES 1-25,

                               Defendants.

                                    NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Plaintiff, Jennifer R. Larkin, appeals to the United States

Court of Appeals for the Seventh Circuit from the District Court’s Judgment entered in this

action on November 8, 2018 [Doc. 20], which granted Defendant’s Motion to Dismiss, as well

as, and including, the District Court’s Decision and Order entered on November 8, 2018 [Doc.

19], which set forth the District Court’s reasoning for granting Defendant’s motion.

       This appeal is taken from the entirety of the Decision and Order and Judgment and each

and every aspect thereof.

                                                Respectfully submitted,

                                                            s/Andrew T. Thomasson
 Dated: December 5, 2018                                     Andrew T. Thomasson
                                                Francis R. Greene (WI Bar # 1115577)
                                                Philip D. Stern (NJ Bar # 045921984)
                                                Andrew T. Thomasson (NJ Bar # 048362011)
                                                   Attorneys for Plaintiff, Jennifer Larkin
                                                STERN•THOMASSON LLP
                                                150 Morris Avenue, 2nd Floor
                                                Springfield, NJ 07081
                                                Telephone: (973) 379-7500
                                                E-mail: Francis@SternThomasson.com
                                                E-mail: Philip@SternThomasson.com
                                                E-mail: Andrew@SternThomasson.com


         Case 1:18-cv-00496-WCG Filed 12/05/18 Page 1 of 1 Document 21
